                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 494
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
JUSTIN OLSEN,                                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge George J. Limbert, regarding the change of plea hearing of Justin Olsen, which was

referred to the Magistrate Judge with the consent of the parties.

           On August 21, 2019, the government filed a 2 count Indictment, charging Defendant Olsen

with Threatening to Assault a Federal Law Enforcement Officer, in violation of Title 18 U.S.C. §

115(a)(1)(B), (b)(4) and (2), and Interstate Communication Threat, in violation of Title 18 U.S.C.

§ 875( c). Defendant was arraigned on August 30, 2019, and entered a plea of not guilty to counts

1 an 2 of the Indictment, before Magistrate Judge Limbert. On December 23, 2019 Magistrate Judge

Limbert received Defendant Olsen’s plea of guilty to count 1 of the Indictment, and issued a Report

and Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of

guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Olsen

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of
the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Justin Olsen is adjudged guilty to count 1 of the Indictment, in

violation of Title 18 U.S.C. § 115(a)(1)(B), (b)(4) and (2. This matter was referred to the U. S.

Probation Department for the completion of a pre-sentence investigation and report. Sentencing will

be held on April 14, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court

House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
February 2, 2020
